                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

  ANTRONETTE DEON NEAL,                            Case No. 18-CV-3022-PJS-SER

                      Petitioner,

  v.                                                           ORDER

  WARDEN NANETTE BARNES,

                      Respondent.


       The above-captioned case comes before the undersigned on the Report and

Recommendation of United States Magistrate Judge Steven E. Rau. (ECF No. 4). No

objections to the Report and Recommendation were filed within the requisite time period.

Therefore, IT IS HEREBY ORDERED that: Petitioner Antronette Deon Neal’s Petition

for a Writ of Habeas Corpus Under 28 U.S.C. § 2241, (ECF No. 1), is DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction.



Date: March 7, 2019                            s/Patrick J. Schiltz
                                               Patrick J. Schiltz
                                               United States District Judge
                                               District of Minnesota
